In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                              ________________
                              NO. 09-14-00408-CR
                              NO. 09-14-00409-CR
                              ________________

                  BRANDY NICOLE JOHNSON, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

              On Appeal from the Criminal District Court
                        Jefferson County, Texas
                  Trial Cause Nos. 08-04379, 09-05852
__________________________________________________________________

                         MEMORANDUM OPINION

      Pursuant to plea bargain agreements, appellant Brandy Nicole Johnson 1

pleaded guilty to aggravated assault with a deadly weapon and possession of a

controlled substance. In the aggravated assault case, the trial court found the

evidence sufficient to find Johnson guilty, but deferred finding her guilty, placed

her on community supervision for ten years, and assessed a $500 fine. In the

      1
       In trial cause number 09-05852, the judgment refers to appellant as “Brandy
Nicole Ooten a/k/a Brandy Nicole Johnson[.]”
                                        1
possession of a controlled substance case, the trial court found Johnson guilty,

assessed punishment at ten years of confinement, suspended the imposition of her

sentence, and placed Johnson on community supervision for ten years.

      The State subsequently filed motions to revoke Johnson’s community

supervision in both cases. In both cases, Johnson pleaded “true” to two violations

of the conditions of her community supervision. In the aggravated assault case, the

trial court revoked Johnson’s unadjudicated community supervision, found her

guilty, and assessed punishment at ten years of confinement. In the possession of a

controlled substance case, the trial court revoked Johnson’s community

supervision and assessed punishment at ten years of confinement. The trial court

ordered that the sentences would run concurrently. .

      Johnson’s appellate counsel filed briefs that present counsel’s professional

evaluation of the records and has concluded that the appeals are frivolous. See

Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex.

Crim. App. 1978). On December 1, 2014, we granted an extension of time for

Johnson to file a pro se brief in both cases. Johnson did not file a pro se brief in

either of the cases. We have reviewed the appellate records, and we agree with

counsel’s conclusion that no arguable issues support these appeals. Therefore, we

find it unnecessary to order appointment of new counsel to re-brief the appeals.

                                         2
Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We

affirm the trial court’s judgments.2

      AFFIRMED.

                                       ________________________________
                                              STEVE McKEITHEN
                                                  Chief Justice

Submitted on March 3, 2015
Opinion Delivered March 18, 2015
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




      2
        Johnson may challenge our decision in these cases by filing petitions for
discretionary review. See Tex. R. App. P. 68.
                                        3